Order entered December 13, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01256-CV

                                 DEANNA AI LEE, Appellant

                                                V.

                               KEVIN DUC NGUYEN, Appellee

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-22786

                                            ORDER
         The reporter’s record is overdue. The court received notice from the court reporter that
appellant had not requested preparation of the reporter’s record. By letter dated November 26,
2018, we instructed appellant to provide, within ten days, written verification that she had
requested preparation of the reporter’s record and that she had paid or made arrangements to pay
the reporter’s fee. We cautioned appellant that failure to comply may result in the Court
ordering the appeal submitted without the reporter’s record. As of today’s date, appellant has not
responded. Accordingly, we ORDER the appeal be submitted without the reporter’s record. See
TEX. R. APP. P. 37.3(c). Appellant’s brief is due WITHIN THIRTY DAYS of the date of this
order.
                                                      /s/   ADA BROWN
                                                            JUSTICE